              Case 2:20-cv-01793-MJP Document 58 Filed 02/12/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          KEMPER HOLDINGS, LLC,                            CASE NO. C20-1793 MJP

11                                 Plaintiff,                MINUTE ORDER EXTENDING
                                                             DEADLINE FOR INITIAL
12                  v.                                       DISCLOSURES AND THE JOINT
                                                             STATUS REPORT
13          AMERICAN INTERNATIONAL
            GROUP UK LIMITED T/A LEX
14          LONDON, et al.,

15                                 Defendants.

16

17

18
            The following minute order is made by the direction of the court, the Honorable Marsha
19
     J. Pechman, United States District Judge:
20
            Upon the request of the Parties, the Court extends the deadline to serve initial disclosures
21
     and file the Joint Status Report. Both shall now be due no later than seven (7) days after the
22
     Court enters its Order on Plaintiff’s pending Motion to Remand (Dkt. No. 50).
23

24

     MINUTE ORDER EXTENDING DEADLINE FOR INITIAL DISCLOSURES AND THE JOINT STATUS
     REPORT - 1
             Case 2:20-cv-01793-MJP Document 58 Filed 02/12/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed February 12, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Grant Cogswell
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER EXTENDING DEADLINE FOR INITIAL DISCLOSURES AND THE JOINT STATUS
     REPORT - 2
